DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 4,623,574 to Harpell or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,623,574 to Harpell in view of GB 1 485 586 to Jenkins.

Claim 7, Harpell discloses a composite textile comprising: a first fabric layer, wherein materials of the first fabric layer comprise fiber cores coated with thermoplastic elastomer; wherein the first fabric (e.g. woven) layer inherently comprises a first surface, a second surface and multiple pores; wherein the multiple pores are distributed on the first fabric layer and connect the first surface and the second surface; and a first membrane layer, wherein materials of the first membrane layer comprise thermoplastic elastomer, and the melting point of the first membrane layer is lower than the melting point of the first fabric layer; wherein the first membrane layer comprises a third surface and a fourth surface, and the fourth surface of the first membrane layer is attached to the first surface of the first fabric layer, and parts of the fourth surface of the first membrane layer inherently permeate into the multiple pores of the first fabric layer (see entire document including column 1, lines 7-60, column 3, lines 34-50, column 7, lines 9-53, and the Examples). The Office interprets “the melting point of the first fabric layer” to be the melting point of the fiber cores. 
Claim 8, the composite textile further comprises a second fabric layer; wherein materials of the second fabric layer comprise fiber cores coated with thermoplastic elastomer; wherein the melting point of the second fabric layer is higher than the melting point of the first membrane layer;  wherein the second fabric (e.g. woven) layer inherently comprises a fifth surface, a sixth surface and multiple pores; wherein the multiple pores are distributed on the second fabric layer and connect the fifth surface and the sixth surface; wherein the third surface of the first membrane layer is attached to the fifth surface of the second fabric layer, and parts of the third surface of the first membrane layer inherently permeate into the multiple pores of the second fabric layer (column 1, lines 7-50, column 3, lines 34-50, column 7, lines 9-53, and the Examples). The Office interprets “the melting point of the second fabric layer” to be the melting point of the fiber cores.
Claim 9, the composite textile further comprises a second membrane layer; wherein materials of the second membrane layer comprise thermoplastic elastomer; wherein the melting point of the second membrane layer is lower than the melting point of the first fabric layer (fiber cores); wherein the second membrane layer comprises a third surface and a fourth surface, and the fourth surface of the second membrane layer is attached to the second surface of the first fabric layer, and parts of the fourth surface of the second membrane layer inherently permeate into the multiple pores of the first fabric layer (column 1, lines 7-50, column 3, lines 34-50, column 7, lines 9-53, and the Examples). 
Claim 10, Harpell discloses that the material of the fabric layer may be a combination of thermoplastic polymer fiber cores (e.g. nylon or UHMWPE) coated with thermoplastic elastomer and the material of the membrane layer may be a thermoplastic elastomer (e.g. rubber or polyurethane elastomer) and that the material of the membrane is to have a lower melting temperature than the fabric layer material (column 1, lines 7-50, column 2, lines 20-25, column 3, lines 34-50, the paragraph bridging columns 5 and 6, column 7, lines 9-53, and the Examples). The Office takes official notice (now admitted prior art) that nylon and UHMWPE have a hardness between 85A and 90D and that thermoplastic elastomers commonly have a hardness of between 10A and 98A. Plus, Harpell discloses that it is known in the art to use a variety of different fiber and membrane materials (column 1, lines 7-17, column 2, lines 20-25, and column 7, lines 26-31). Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric layer and the membrane layer from any suitable thermoplastic materials, such as claimed, based on the desired fabric/membrane hardness and heat resistance and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 11, Harpell does not appear to mention a specific membrane layer thickness but Jenkins discloses that it is known in the art to utilize membranes with a thickness of larger than or equal to 0.001 mm and smaller than or equal to 1 mm (see entire document including the Examples). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the membrane layer with any suitable thickness, such as claimed, because it is within the general skill of a worker in the art to select a membrane thickness on the basis of its suitability and desired characteristics. 
Claim 12, the materials of the first fabric layer comprise fiber cores coated with thermoplastic elastomer and the material of the membrane layer may be a thermoplastic elastomer (column 1, lines 7-17, column 2, lines 20-25, column 3, lines 51-68, and column 7, lines 26-31).
Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as obvious over USPN 4,623,574 to Harpell in view of USPN 6,044,493 to Post and GB 1 485 586 to Jenkins.
Claim 7, Harpell discloses a composite textile comprising: a first fabric layer, wherein materials of the first fabric layer comprise fiber cores coated with thermoplastic elastomer; wherein the first fabric (e.g. woven) layer inherently comprises a first surface, a second surface and multiple pores; wherein the multiple pores are distributed on the first fabric layer and connect the first surface and the second surface; and a first membrane layer, wherein materials of the first membrane layer comprise thermoplastic elastomer, and the melting point of the first membrane layer is lower than the melting point of the first fabric layer; wherein the first membrane layer comprises a third surface and a fourth surface, and the fourth surface of the first membrane layer is attached to the first surface of the first fabric layer, and parts of the fourth surface of the first membrane layer inherently permeate into the multiple pores of the first fabric layer (see entire document including column 1, lines 7-60, column 3, lines 34-50, column 7, lines 9-53, and the Examples). The Office interprets “the melting point of the first fabric layer” to be the melting point of the fiber cores. 
In the event that it is shown that Harpell fails to sufficiently disclose fabric layers comprising thermoplastic elastomer, the Office cites Post. Post discloses that it is known in the art to construct knit or woven fabric layers with a combination of high strength fibers (e.g. aramid fiber) and thermoplastic elastomer fibers (e.g. spandex) to produce a product with high stretchability (see entire document including column 3, line 50 through column 4, line 51 and the paragraph bridging columns 5 and 6). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fabric layers of Harpell with a combination of high strength fibers and thermoplastic elastomer fibers, motivated by a desire to produce the product with high stretchability.


Claim 8, the composite textile further comprises a second fabric layer; wherein materials of the second fabric layer comprise fiber cores coated with thermoplastic elastomer; wherein the melting point of the second fabric layer is higher than the melting point of the first membrane layer;  wherein the second fabric (e.g. woven) layer inherently comprises a fifth surface, a sixth surface and multiple pores; wherein the multiple pores are distributed on the second fabric layer and connect the fifth surface and the sixth surface; wherein the third surface of the first membrane layer is attached to the fifth surface of the second fabric layer, and parts of the third surface of the first membrane layer inherently permeate into the multiple pores of the second fabric layer (column 1, lines 7-50, column 3, lines 34-50, column 7, lines 9-53, and the Examples). The Office interprets “the melting point of the second fabric layer” to be the melting point of the fiber cores.
Claim 9, the composite textile further comprises a second membrane layer; wherein materials of the second membrane layer comprise thermoplastic elastomer; wherein the melting point of the second membrane layer is lower than the melting point of the first fabric layer (fiber cores); wherein the second membrane layer comprises a third surface and a fourth surface, and the fourth surface of the second membrane layer is attached to the second surface of the first fabric layer, and parts of the fourth surface of the second membrane layer inherently permeate into the multiple pores of the first fabric layer (column 1, lines 7-50, column 3, lines 34-50, column 7, lines 9-53, and the Examples). 
Claim 10, Harpell discloses that the material of the fabric layer may be a combination of thermoplastic polymer fiber cores (e.g. nylon or UHMWPE) coated with thermoplastic elastomer and the material of the membrane layer may be a thermoplastic elastomer (e.g. rubber or polyurethane elastomer) and that the material of the membrane is to have a lower melting temperature than the fabric layer material (column 1, lines 7-50, column 2, lines 20-25, column 3, lines 34-50, the paragraph bridging columns 5 and 6, column 7, lines 9-53, and the Examples). The Office takes official notice (now admitted prior art) that nylon and UHMWPE have a hardness between 85A and 90D and that thermoplastic elastomers commonly have a hardness of between 10A and 98A. Plus, Harpell discloses that it is known in the art to use a variety of different fiber and membrane materials (column 1, lines 7-17, column 2, lines 20-25, and column 7, lines 26-31). Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric layer and the membrane layer from any suitable thermoplastic materials, such as claimed, based on the desired fabric/membrane hardness and heat resistance and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 11, Harpell does not appear to mention a specific membrane layer thickness but Jenkins discloses that it is known in the art to utilize membranes with a thickness of larger than or equal to 0.001 mm and smaller than or equal to 1 mm (see entire document including the Examples). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the membrane layer with any suitable thickness, such as claimed, because it is within the general skill of a worker in the art to select a membrane thickness on the basis of its suitability and desired characteristics. 
Claim 12, the materials of the first fabric layer comprise fiber cores coated with thermoplastic elastomer and the material of the membrane layer may be a thermoplastic elastomer (column 1, lines 7-17, column 2, lines 20-25, column 3, lines 51-68, and column 7, lines 26-31).

Conclusion
This application is a Continuation of applicant's earlier Application No. 15/063,134. All of the claims are rejected with the same prior art applied in the 15/063,134 Office Action mailed 10/12/2018 which was in response to the claims filed 7/19/2018. MPEP 706.07(b) states that the claims of an application may be finally rejected where all the claims in the application are drawn to the "same invention" claimed in the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims of the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789